Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thorp, J.), rendered March 17, 1987, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the entire charge establishes that the court properly instructed the jury on the defense of justification (see, People v Canty, 60 NY2d 830; People v Yanik, 43 NY2d 97). Further, the court did not unduly restrict the questioning of witnesses with respect to prison conditions which could have affected the defendant’s state of mind when he committed the *406assault (see, People v Goetz, 68 NY2d 96). Finally, the defendant’s challenge to the imposition of a mandatory surcharge upon his conviction is premature (see, People v West, 124 Misc 2d 622; People v Fleming, 134 AD2d 610). Thompson, J. P., Bracken, Brown and Harwood, JJ., concur.